                                       Case 2:19-cv-00116-JAD-PAL Document 28 Filed 02/19/19 Page 1 of 5



                                   1   James J. Pisanelli, Esq., Bar No. 4027
                                       JJP@pisanellibice.com
                                   2   Debra L. Spinelli, Esq., Bar No. 9695
                                       DLS@pisanellibice.com
                                   3   M. Magali Mercera, Esq., Bar No. 11742
                                       MMM@pisanellibice.com
                                   4   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   5   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   6   Facsimile: 702.214.2101

                                   7   Shea R. Haass, Esq. (Pro Hac Vice Admitted)
                                       shea.haass@nortonrosefulbright.com
                                   8   Robert L. Greeson, Esq. (Pro Hac Vice Admitted)
                                       robert.greeson@nortonrosefulbright.com
                                   9   Philip A. Tarpley, Esq. (Pro Hac Vice Admitted)
                                       philip.tarpley@nortonrosefulbright.com
                                  10   NORTON ROSE FULBRIGHT US LLP
                                       2200 Ross Avenue, Suite 3600
                                  11   Dallas, Texas 75201-7932
                                       Telephone: (214) 855-8000
400 SOUTH 7TH STREET, SUITE 300




                                  12   Facsimile: (214) 855-8200
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                       Attorneys for Plaintiffs ARB Labs Inc.
                                       and ARB Labs USA Inc.
                                  14                           IN THE UNITED STATES DISTRICT COURT

                                  15                                FOR THE DISTRICT OF NEVADA
                                  16   ARB LABS INC.; ARB LABS USA INC.,                  CASE NO.: 2:19-cv-00116
                                  17                         Plaintiffs,

                                  18   v.                                                 STIPULATIONSTIPULATION
                                                                                          [PROPOSED]  AND ORDER OF THE
                                                                                          EXTENDING TRO
                                                                                          PARTIES
                                  19   JUSTIN WOODARD,
                                                                                             [ECF Nos. 2, 7, 24]
                                  20                         Defendant.

                                  21          Based on agreement of the parties, as indicated by their signatures below, the Court
                                  22   HEREBY ORDERS as follows:
                                  23   I.     ORDER REGARDING LAPTOP AT ISSUE IN THIS MATTER:
                                  24          1.     Defendant Justin Woodard (“Woodard”) must turn over the Microsoft Surface Pro
                                  25   laptop computer that was reimbursed by ARB Labs USA Inc. (the “Laptop”) to a third-party
                                  26   digital forensic examination service (the “Service”) designated by ARB Labs USA Inc. and ARB
                                  27   Labs Inc. (collectively, “ARB Labs”) no later than 5:00 p.m. on Thursday, February 7, 2019.
                                  28

                                                                                      1
                                       Case 2:19-cv-00116-JAD-PAL Document 28 Filed 02/19/19 Page 2 of 5



                                   1          2.      Once the Laptop has been turned over to the Service, the Service shall image the

                                   2   entire hard drive of the Laptop (the “Image”). The Laptop and the Image shall remain in
                                   3   possession of the Service.
                                   4          3.      The Service shall create from the Image a complete inventory listing by file name
                                   5   of all of the files that reside on the Laptop (the “Inventory”) and simultaneously provide the
                                   6   Inventory to Woodard and ARB Labs (collectively, the “Parties”). Woodard shall have the
                                   7   opportunity to review the Inventory and designate any files that contain information solely of a
                                   8   personal nature as “Personal.” All files designated as “Personal” by Woodard shall be reviewed
                                   9   by the Service to verify that they are in fact of a personal nature (e.g., relating to personal
                                  10   financial information, information relating to Woodard’s divorce, personal bank account
                                  11
                                       information, family pictures, and other information of a strictly personal nature as identified by
400 SOUTH 7TH STREET, SUITE 300




                                  12
                                       Woodard and verified as being personal by the Service).
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                              4.      ARB Labs shall have full access to, and possession of, all files except those files
                                  14
                                       designated “Personal” by Woodard that are verified by the Service as in fact of a personal nature.
                                  15
                                       Except those files designated “Personal” by Woodard that are verified by the Service as in fact of
                                  16
                                       a personal nature, ARB Labs may search using any search terms and conduct a full digital
                                  17
                                       forensic examination and review of all files.
                                  18
                                              5.      The Parties shall act reasonably and agree on a list of keyword search terms (the
                                  19
                                       “Search Terms”). ARB Labs may have the Service run the Search Terms on all files on the Image,
                                  20
                                       regardless of whether the files are designated as “Personal” by Woodard. ARB Labs may conduct
                                  21
                                       a full digital forensic examination and review of all files that are returned by the Search Terms,
                                  22
                                       regardless of whether the files are designated as “Personal” by Woodard.
                                  23
                                              6.      ARB Labs may have the Service conduct a full digital forensic analysis of the
                                  24
                                       Laptop and shall be entitled to receive reports from the Service regarding all activity on the
                                  25
                                       Laptop, including without limitation, copying, destruction, deletion, receipt, and transmission of
                                  26
                                  27   all files except those files designated “Personal” by Woodard that are verified by the Service as in

                                  28   fact of a personal nature.

                                                                                        2
                                       Case 2:19-cv-00116-JAD-PAL Document 28 Filed 02/19/19 Page 3 of 5



                                   1           7.     The Service shall preserve and not delete or destroy any documents or

                                   2   communications related to the work performed by the Service pursuant to this order.
                                   3   II.     ORDER REGARDING EXTENSION OF TEMPORARY RESTRAINING ORDER
                                   4           1.     The Parties agree that the temporary restraining order entered by the Court on
                                   5   January 25, 2019 [ECF No. 7] (the “TRO”) shall be extended until March 11, 2019 at 5:00 p.m.,
                                   6   at which time the TRO shall expire pending any further extension by the Court or agreement of
                                   7   the Parties.
                                   8           2.     The Parties further agree and the Court further orders that, for the time that the
                                   9
                                       TRO remains in effect, Justin Woodard, his agents and all persons in active concert or
                                  10
                                       participation with him who receive actual notice of this order, whether acting directly or
                                  11
                                       indirectly, are temporarily RESTRAINED from destroying copying, acquiring, disclosing, or
400 SOUTH 7TH STREET, SUITE 300




                                  12
   LAS VEGAS, NEVADA 89101




                                       using the Laptop and all of the data and information that resides on the Laptop.
                                  13
      PISANELLI BICE




                                       III.    ORDER REGARDING NON-COMPETITION
                                  14
                                               1.     The Parties agree and the Court further orders that, for the time that the TRO
                                  15
                                       remains in effect, Justin Woodard, is temporarily RESTRAINED from, directly or indirectly
                                  16
                                       (whether as a principal, agent, partner, employee, officer, investor, owner, consultant, board
                                  17
                                       member, security holder, creditor or otherwise), engaging in any Competitive Activity, or having
                                  18
                                       any direct or indirect interest in any Person that directly or indirectly (whether as a principal,
                                  19
                                       agent, partner, employee, officer, investor, owner, consultant, board member, security holder,
                                  20
                                       creditor, or otherwise) engages in a Competitive Activity; provided that the foregoing shall not
                                  21
                                       apply to the acquisition by Woodard, solely as an investment, of securities of any issuer that is
                                  22
                                       registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, and that are listed
                                  23
                                  24   or admitted for trading on any United States national securities exchange or that are quoted on the

                                  25   Nasdaq Stock Market, or any similar system or automated dissemination of quotations of

                                  26   securities prices in common use, so long as Woodard does not control, acquire a controlling

                                  27   interest in or become a member of a group which exercises direct or indirect control of, more than

                                  28   three percent (3%) of any class of capital stock of such corporation.

                                                                                        3
                                       Case 2:19-cv-00116-JAD-PAL Document 28 Filed 02/19/19 Page 4 of 5



                                   1          2.      As used in the foregoing paragraph, the term “Competitive Activity” shall mean

                                   2   any business that competes with the business of ARB Labs as conducted or as proposed to be
                                   3   conducted at the relevant time; provided that the parties hereto acknowledge and agree that, for
                                   4   the purposes of determining the business of ARB Labs during the Restricted Period, such business
                                   5   is comprised solely of the development and commercial exploitation of bet recognition and
                                   6   gesture-based monitoring and analytics systems utilizing unique software technology, including
                                   7   casino asset management analytic and monitoring systems (which is the business as of the
                                   8   Effective Date). As used in the foregoing paragraph, the term “Person” shall mean any firm,
                                   9   company, corporation, partnership, association, venture, business, person or entity.
                                  10          3.      As used in the foregoing paragraph, the term “Effective Date” shall mean
                                  11
                                       September 27, 2016. As used in the foregoing paragraph, the term “Restricted Period” shall mean
400 SOUTH 7TH STREET, SUITE 300




                                  12
                                       September 28, 2018 and for twelve months thereafter.
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                       IV.    ORDER REGARDING SERVICE OF PROCESS
                                  14
                                              1.      The Court hereby finds that Justin Woodard was personally served through the
                                  15
                                       authorized acceptance of service of process by his attorney on Wednesday, February 6, 2019.
                                  16
                                       V.     ORDER SETTING PRELIMINARY INJUNCTION HEARING
                                  17
                                              1.      The Parties agree and the Court orders that ARB Labs’ motion for preliminary
                                  18
                                       injunction [ECF No. 2] will be heard at 3:00 p.m. on March 11, 2019, in Courtroom 6D of the
                                  19
                                       Lloyd D. George Federal Courthouse, 333 Las Vegas Blvd. So., Las Vegas, Nevada 89101.
                                  20
                                              2.      Justin Woodard has until 5:00 p.m. on Monday, February 22, 2019 to respond to
                                  21
                                       ARB Labs’ motion for preliminary injunction.
                                  22
                                              3.      ARB Labs shall have until March 1, 2019 to file any reply.
                                  23
                                  24   VI.    ORDER DENYING EMERGENCY MOTION [ECF NO. 19]

                                  25          1.      The Court hereby denies as moot the relief requested in ARB Labs’ Emergency

                                  26   Motion For (1) a Finding of Sufficient Service and Adequate Notice, (2) Extension of Service and

                                  27   TRO Expiration Deadlines in Order, (3) Authorization For Alternative Means of Service, and (4)

                                  28   Reconsideration of Request for Civil Seizure [ECF No. 19]
                                                                                                    _________________________________
                                                                                                            ________   _ ____
                                                                                                                           _ _____
                                                                                        4                    rictt JJu
                                                                                                    U.S. District    uudge Je
                                                                                                                    Judge   ennnnif A. Dorsey
                                                                                                                           Jennifer
                                                                                                    Signed 3/7/19, nunc pro tunc to 2/6/19
